 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSee's Candy Shops, Inc. and Helen Franco, Petitionerand Bakery and Confectionery Workers, Interna-tional Union of America, Local No. 400, AFL-CIO, CLC. Case 31-RD-429August 5, 1977DECISION ON REVIEWBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn March 25, 1977, the Regional Director forRegion 31 issued a Decision and Direction ofElection in the above-entitled proceeding in which hefound appropriate, and directed a decertificationelection in, a unit of all full-time and all regular part-time employees at the Employer's Los Angeles,California, facility, including, inter alia, certaintemporary employees if they met an eligibilityformula devised by him. Thereafter, in accordancewith Section 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Union filed a timely request for review of theRegional Director's decision on the ground that theformula devised by the Regional Director departedfrom officially reported Board precedent. On April18, 1977, the National Labor Relations Boardgranted the request for review and stayed the electionpending decision of review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thisproceeding with respect to the issues under reviewand makes the following findings:The Employer is engaged in the manufacture ofcandy at its Los Angeles, California, facility. Al-though it is operated on a year-round basis, theEmployer experiences five peak production per-iods-Christmas, Valentine's Day, Easter, Mother'sDay, and Father's Day-Graduation. The regular full-time employees work continuously throughout theyear. The regular part-time (or seasonal) employeesalso work throughout the year, principally during thepeak seasons, but are subject to layoff during slowperiods. The temporary employees are hired almostexclusively for work during the peak periods and forvacation relief in the summer. The hiring of thesetemporary employees is accomplished primarilythrough the use of a recall list containing the namesof former temporary employees whom the Employerhas rated eligible for rehire.Although there was no prior Board certification ofthe unit, the collective-bargaining agreement enteredinto by the Employer and the Union establishes as231 NLRB No. 39the unit all employees of the Employer. Theagreement defines regular full-time employees asthose who work 1,600 or more hours in a 12-monthperiod, and regular part-time (or seasonal) employeesas those who work between 800 and 1,599 hours in a12-month period. All employees with less than 800hours in a 12-month period are considered tempo-rary employees. The Petitioner sought a decertifica-tion election among all regular full-time employeesand regular part-time employees, thus excluding alltemporary employees from being eligible to vote. TheEmployer claimed that all part-time employees,including temporary employees, should be eligible tovote with the exception of casual employees who donot have a reasonable expectation of reemploymentin the foreseeable future. The Union contended thatthe temporary employees should be excluded fromthe unit and thereby prevented from voting.The Regional Director rejected the contentions ofthe Petitioner and the Union regarding the eligibilityto vote of temporary employees, and instead deviseda formula to determine which temporary employeeswould be eligible to vote. The Regional Director'sformula included in the unit as eligible to vote thosetemporary employees, rated eligible for recall by theEmployer, who have worked at least 70 hoursmonthly in 4 months within the year preceding thedate of issuance of the Direction of Election.The Union, in its request for review, abandoned itsprevious claim that all temporary employees beexcluded from the unit, and instead contended thatthe Regional Director's decision substantially depart-ed from Board precedent established in See's CandyShops, Inc., 202 NLRB 538 (1973). In that decision,involving the same Employer's retail shops, theBoard, in determining an appropriate unit forpurposes of a representation election, excluded ascasual employees those employees who worked onlyat peak periods, but included as regular part-timeemployees those who worked at least 350 hours inmore than the peak periods. Thus the Union claimedthat the Regional Director's eligibility formulasubstantially departed from that established in See'sCandy Shops, supra, because it allowed employeeswho worked only at peak seasons to be included inthe unit and thus to be eligible to vote.We find no merit in that contention, as the Board'sformula in the retail case is inapposite here. TheEmployer's retail operation involves 55 shops in LosAngeles County, employing a total of 350 employees.Certain part-time seasonal employees work duringthe five peak sales periods of the year: a week to 10days at Thanksgiving, Valentine's Day and Mother'sDay, I to 2 weeks at Easter, and 2 to 3 weeks atChristmas. The total number of such part-timeemployees is 68, a small proportion of the total work156 SEE'S CANDY SHOPS, INC.force. In contrast, the Employer's manufacturingoperation requires approximately 1,050 employees,781 of whom are classified as temporary employees.In addition, the so-called peak seasons are muchlonger, as the Christmas production season lastsalmost 3 months, and the Easter production seasonlasts about I month. Unlike the retail case, theEmployer in this case maintains a list of thoseemployees who are eligible for recall based uponprior work with the same Employer, so that amajority of the temporary employees hired at eachpeak season have worked for the Employer at someprevious time; also, in order to become a full-time orpart-time employee, it is necessary to begin as atemporary employee. Significantly, there was noprior history of collective bargaining between theparties in the retail case, whereas in the present casethere exists a history of bargaining in which theparties have recognized the bargaining unit asincluding temporary employees. Since the evidencebefore us in this case indicates a high degree ofinvolvement of temporary employees in the Employ-er's manufacturing operation, we find it unnecessaryto adhere to the eligibility formula established for theEmployer's retail operation in See's Candy Shops,supra.However, we believe that the eligibility formuladevised by the Regional Director is inappropriate tothe facts of this case. It is well-established Board lawthat the scope of the unit in a decertification electionshould be coextensive with the certified or recognizedbargaining unit.1This is the rule even where a certainclass of employees, such as freelance casual employ-ees, would not have been included in the unit had itbeen an original representation proceeding.2In thepresent case, although there had been no prior Boardcertification of the Union as the exclusive bargainingrepresentative of the Employer's manufacturingemployees, the parties have concluded at least one 3-year collective-bargaining agreement in which theEmployer recognized the Union as the representativeof, and the Union bargained on behalf of all theEmployer's manufacturing employees, includingthose who were classified as temporary in thecontract itself. The only significant differencesbetween temporary employees and those classified asregular full-time and regular part-time employees arethat the former have no contract seniority, and theyI Newhouse Broadcasting Corporation d/b/a WAPI-TV-AM FM. 198NLRB 342 (1972); Bell & Howell Airline Service Compan)', 185 NLRB 67(1970); Booth Broadcasting Compan), 134 NLRB 817 (1961); SeaporcelMetals, Inc., 115 NLRB 960 (1956): Great Falls Employers Council Inc.. 114NLRB 370(1955).cannot qualify for vacation or sick leave. Otherwise,as compared to regular employees, temporary em-ployees receive the same wages (determined bylength of service); they are entitled to holiday pay ifworking on a holiday; they can qualify for aChristmas bonus and health and welfare coverage ifthey work the required number of hours; theyperform the same duties under the same supervision,using the same lunchroom and having the same restperiods; and they work the same 40-hour workweekwith the same opportunity for overtime.Under these circumstances, we find that thetemporary employees share a substantial communityof interest with regular full-time and regular part-time employees in their terms and conditions ofemployment. Since these temporary employees wereincluded in the contractual bargaining unit betweenthe parties, they should also be included in theappropriate unit for purposes of a decertificationelection.However, we recognize the fact that certaintemporary employees are true "casuals" within themeaning of that term. Therefore, we shall excludefrom the unit as casual employees those employeeswho are not eligible for recall and thus do not have areasonable expectation of reemployment in theforeseeable future.3As the recognized contractual unit is the appropri-ate unit in a decertification proceeding, we find thatthe following employees of the Employer constitute aunit appropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All full-time, regular part-time and temporaryemployees of the Employer at its facility locatedat 3423 South La Cienega Boulevard, LosAngeles, California, excluding all casual employ-ees, warehouse employees, truckdrivers, officeclerical employees, professional employees,guards, and supervisors as defined in the Act.We shall remand the case to the Regional Directorfor the purpose of conducting an election pursuant tohis Decision and Direction of Election, as modifiedherein, except that the payroll eligibility date shall befor that payroll ending immediately before theissuance date of this Decision on Review. [Excelsiorfootnote omitted from publication.]2 Ray Patin Productions, Inc., 121 NLRB 1172 (1958).1 Srouffer Management Food Service, 210 NLRB 119(1974); Maine SugarIndustries, Inc., 169 NLRB 186(1968).157